DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”), filed on February 25, 2022, directed to the rejections under 112(b) have been fully considered, and they are persuasive. The arguments directed to the rejections under 103 have been fully considered and are persuasive. However, after further consideration, a new ground of rejection under 103 has been asserted.
Claims 1-20 are currently pending. Claims 1, 10, 11, and 16 were amended.

Re: REJECTIONS UNDER 35 U.S.C. § 112
The rejection of claim 10 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in response to the amendments.

Re: REJECTIONS UNDER 35 U.S.C. § 103
Applicant argues on pp. 6-8 that combination of Houri, Kazanchian, and Azimi in the 103 rejection do not teach or suggest the features presented in amended independent claim 1. However, after further consideration of the amended claims and the prior arts of record, a new ground of rejection has been made. Specifically, Poornachandran (US 2015/0381658 – cited by the Examiner in the previous Office Action) has replaced Houri as prior art in the new 103 rejection. See Claim Rejections - 35 USC § 103 below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (hereinafter, “Poornachandran”), US 2015/0381658 in view of Kazanchian (hereinafter, “Kazanchian”), US 2016/0056971.
As per claim 1: Poornachandran discloses: A (tracking stations to determine the location of a mobile data processing system (DPS) [Poornachandran, ¶0017]; the tracking station reads premises-aware security (PAS) settings 51 from a mobile DPS 20 [Poornachandran, ¶0067; Fig. 4A(412)]), wherein the identification information includes a user identifier associated with a user and asset identification data associated with the physical asset (“PAS settings 51 may include (a) a user identifier (UID) 50 to uniquely identify the current user of mobile DPS 20, (b) a device capabilities list (DCL) 52 to list functional units within mobile DPS 20, (c) a current security configuration (CSC) 54 for mobile DPS 20, and (d) a default security configuration (DSC) 56 for mobile DPS 20.” [Poornachandran, ¶0034]; a system identifier (SID) that uniquely identifies the mobile DPS is also read [Poornachandran, ¶¶0035, 0067]); and a processor configured to send the identification information received from the asset tag and location information of the (a management DPS 130 communicates with the tracking stations [Poornachandran, ¶0021]; the location of the mobile DPS is tracked based on the data of tracking stations and obtained by the management DPS 130, wherein each tracking station is situated at a predefined location [Poornachandran, ¶¶0077, 0086]), wherein the processor is further configured to receive a usage control message from the control device and transmit the usage control message and wherein the usage control message controls whether the physical asset is made available for use by the user at a location indicated by the location information based, at least in part, on the user identifier, asset identification data, and location data received by the control device (the management DPS 130 determines PAS settings and sends the settings to the tracking station for transfer to the mobile DPS 20 [Poornachandran, ¶0075]; PAS settings include the ability to enable/disable certain applications on the mobile DPS while in a certain zone, or completely disable the mobile DPS [Poornachandran, ¶¶0070, 0081]).
Poornachandran does not describe the tracking station as a “lighting device” with a “light source configured to emit a light”. However, Kazanchian discloses a wireless lighting system, wherein the lights (“lighting device”) can act as local beacon receivers for receiving asset tracking tags (“asset tags”) [Kazanchian, ¶¶0037, 0041].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the tracking stations in Poornachandran as lights in a lighting system, such as described in Kazanchian. This would have resulted in an efficient setup with tracking stations serving multiple purposes for lighting and tracking wireless devices in a room.

As per claim 2: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein the sensor is configured to wirelessly receive a beacon signal that includes the identification information (the tracking stations include a wireless communications module [Poornachandran, ¶0067]).

As per claim 3: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein the processor is configured to send the usage control message to the physical asset (the management DPS sends settings to the tracking station for transfer to the mobile DPS [Poornachandran, ¶0075]).

As per claim 4: Poornachandran in view of Kazanchian disclose all limitations of claim 1. The same motivation for incorporating Kazanchian in claim 1 is also applicable for claim 4. Therefore, Houri in view of Kazanchian disclose: wherein the processor is configured to send the usage control message to a power receptacle located at a location indicated by the location information and wherein the usage control message controls availability of power at the power receptacle (adjusting the power level with an encoded signal so the receiving light knowns the transmitting light’s power level [Kazanchian, ¶0028]).

As per claim 5: Houri in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein usage control message includes a command to enable or disable the physical asset (disabling and re-enabling the mobile DPS [Poornachandran, ¶0070]).

As per claim 6: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein the processor is configured to send the identification information and the location information of the lighting device via a transceiver of the lighting device configured to wirelessly transmit the identification information and the location information of the lighting device (the implemented network uses wireless communication techniques between devices [Poornachandran, ¶0015-0018, 0021; Fig. 1]).

As per claim 8: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein the location information of the lighting device includes a label of an area (in the example system depicted in Fig. 1, the zones are predefined, such as the lobby, Zone A, and Zone B [Poornachandran, ¶0012]).

As per claim 10: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Furthermore, Poornachandran discloses: wherein the the usage control message includes a password associated with the user to authorize the use of the physical asset by the user (PAS settings include user credentials that are validated to determine if they are good, otherwise bad credentials result in protective measures such as disabling the mobile DPS [Poornachandran, ¶¶0069-0070]).

As per claims 11 and 12: Claims 11 and 12 are different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claims 11 and 12 are directed to a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device in claim 1. Thus, the response provided above for claim 1 is equally applicable to claims 11 and 12.

As per claim 13: Claim 13 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 11 are equally applicable to claim 13 and rejected for the same reasons.

As per claim 15: Claim 15 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 8. Therefore, the arguments set forth above with respect to claims 8 and 11 are equally applicable to claim 15 and rejected for the same reasons.

As per claims 16 and 18: Claims 16 and 18 are different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claims 16 and 18 are directed to a system comprising a lighting device corresponding to the lighting device in claim 1. Thus, the response provided above for claim 1 is equally applicable to claims 16 and 18.

As per claim 17: Claim 17 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 2. Therefore, the arguments set forth above with respect to claims 2 and 16 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 19: Claim 19 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 4. Therefore, the arguments set forth above with respect to claims 4 and 16 are equally applicable to claim 19 and rejected for the same reasons.

Claims 7, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of Kazanchian and in further view of McGregor et al. (hereinafter, “McGregor”), US 2013/0225197. 
As per claim 7: Poornachandran in view of Kazanchian disclose all limitations of claim 1. Houri and Kazanchian do not disclose the limitations of claim 7. However, McGregor discloses analogous art of using low-power, low-cost location beacons for indoor positioning [McGregor, ¶0020]. McGregor discloses: wherein the location information of the lighting device is stored in the lighting device (a location beacon is configured with position information associated with its respective location within a structure, wherein the position information can be broadcast periodically, or on demand, of its position information [McGregor, ¶0023]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to store the location information of the tracking stations in Poornachandran, such that this information can be provided on-demand to different devices and processors.

As per claim 9: Poornachandran in view of Kazanchian disclose all limitations of claim 1. The same reasons for incorporating McGregor in claim 7 is also applicable for claim 9. Therefore, Houri in view of Kazanchian and McGregor disclose: wherein the location information of the lighting device includes location coordinates (position coordinates, such as longitude and latitude [McGregor, ¶0023]).

As per claim 14: Claim 14 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 11 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 20: Claim 19 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 7. Therefore, the arguments set forth above with respect to claims 7 and 16 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-27-2022